Citation Nr: 0122221
Decision Date: 09/07/01	Archive Date: 12/03/01

Citation Nr: 0122221	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-19 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
with tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from January 1942 to February 1944.

In October 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for service connection for bilateral hearing 
loss with tinnitus.  He appealed the RO's decision to the 
Board of Veterans' Appeals (Board).  Since, during the course 
of his appeal, he moved to Indiana, the RO in Indianapolis 
temporarily assumed jurisdiction over his case.  However, the 
RO in St. Petersburg forwarded his appeal to the Board.

From a review of the record, it appears the veteran also has 
claims pending for service connection for low back and left 
hip disabilities-secondary to his already service-connected 
left knee and leg (tibia and fibula) disabilities.  He also 
since has filed a claim for service connection for a left 
shoulder disability, too, also as secondary to his already 
service-connected left knee and leg (tibia and fibula) 
disabilities.  Records also show the RO previously denied the 
claims concerning his low back and left hip in January 1990, 
so there must be new and material evidence since that 
decision to reopen these two claims (but not the claim 
concerning his left shoulder, as it has not been denied 
previously).  38 C.F.R. § 3.156(a) (2000).  The RO recently 
had the veteran examined in June 2000 concerning the claims 
for his low back and left hip (but not his left shoulder).  
However, he also submitted medical statements from his 
private physician and chiropractor, Carl O. Ollivierre, M.D., 
and J. Randall Glisson, D.C., supporting all three of these 
claims.  But the RO has not yet issued a rating decision 
indicating whether he is entitled to additional VA benefits 
for these conditions.  This may be due to his change of 
residence, resulting in the transfer of his claims folder 
back and forth between the ROs in St. Petersburg and 
Indianapolis.  In any event, whatever the reason for the 
delay in adjudicating these claims, they are directed to the 
RO's attention for appropriate disposition since they are not 
currently before the Board.  38 C.F.R. § 20.200 (2000).

ORDER TO VACATE

The Board issued a decision on May 10, 2001, denying the 
veteran's claim for service connection for a bilateral 
hearing loss with tinnitus.  But that decision may be vacated 
by the Board at any time upon the request of the veteran or 
his representative, or on the Board's own motion, on the 
grounds of denial of due process.  38 C.F.R. § 20.904(a) 
(2000).

At the time of the Board's May 10, 2001, decision, the RO was 
in possession of evidence from the veteran wherein he had 
requested copies of his claims file 
(c-file).  This included a statement received at the RO on 
September 12, 2000, which was prior to the RO certifying his 
case to the Board on September 19, 2000.  And unfortunately, 
the RO never complied with his request.  Therefore, since he 
filed a timely request at the RO for that evidence-which the 
RO failed to personally attend to or forward the request to 
the Board so the Board could have honored it, that was a 
denial of due process.  Accordingly, in order to afford 
the veteran his due process rights, the May 10, 2001, 
decision of the Board is VACATED pursuant to 38 C.F.R. 
§ 20.904.

The fact that the Board is vacating its prior decision on May 
10, 2001, to have the RO send the veteran copies of his c-
file, means the Board need not address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), since any additional development 
required by this new law and its implementing regulations can 
be handled by the RO once it receives the case back from the 
Board.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Citation Nr: 0113322	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-19 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
with tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from January 1942 to February 1944.

In October 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for service connection for bilateral hearing 
loss with tinnitus.  He appealed the RO's decision to the 
Board of Veterans' Appeals (Board).  Since, during the course 
of his appeal, he moved to Indiana, the RO in Indianapolis 
temporarily assumed jurisdiction over his case.  However, the 
RO in St. Petersburg forwarded his appeal to the Board.

From a review of the record, it appears the veteran also has 
claims pending for service connection for low back and left 
hip disabilities-secondary to his already service-connected 
left knee and leg (tibia and fibula) disabilities.  He also 
since has filed a claim for service connection for a left 
shoulder disability, too, also as secondary to his already 
service-connected left knee and leg (tibia and fibula) 
disabilities.  Records also show the RO previously denied the 
claims concerning his low back and left hip in January 1990, 
so there must be new and material evidence since that 
decision to reopen these two claims (but not the claim 
concerning his left shoulder, as it has not been denied 
previously).  38 C.F.R. § 3.156(a) (2000).  The RO recently 
had the veteran examined in June 2000 concerning the claims 
for his low back and left hip (but not his left shoulder).  
However, he also submitted medical statements from his 
private physician and chiropractor, Carl O. Ollivierre, M.D., 
and J. Randall Glisson, D.C., supporting all three of these 
claims.  But the RO has not yet issued a rating decision 
indicating whether he is entitled to additional VA benefits 
for these conditions.  This may be due to his change of 
residence, resulting in the transfer of his claims folder 
back and forth between the ROs in St. Petersburg and 
Indianapolis.  In any event, whatever the reason for the 
delay in adjudicating these claims, they are directed to the 
RO's attention for appropriate disposition since they are not 
currently before the Board.  38 C.F.R. § 20.200 (2000).
FINDINGS OF FACT

1.  In December 1942, while stationed in North Africa, the 
veteran injured his left knee and leg in a motorcycle 
accident when he deliberately was forced off of the road by 
an Arab with a horse-drawn cart; the veteran eventually was 
medically discharged from the military, in February 1944, due 
to permanent physical disability resulting from that trauma.

2.  Service connection since has been established for 
multiple residuals of that trauma; the veteran has a 40 
percent rating for impairment of his left tibia and fibula 
with non-union of the fibula, limitation of motion of his 
ankle, and deformity of his foot; he also has a 10 percent 
rating for post-traumatic arthritis of his left knee, a 
10 percent rating for osteoporosis of his left knee, a 10 
percent rating for partial paralysis of his peroneal nerve, 
and a 10 percent rating for partial paralysis of his left 
tibia, for a combined rating of 50 percent under the 
amputation rule; he also receives special monthly 
compensation (SMC) on account of loss of use of his foot.

3.  The veteran alleges that he sustained acoustic trauma to 
his ears, from an explosion, in the incident when he injured 
his left knee and leg; that incident did not occur while he 
was engaged in combat against enemy forces.

4.  The medical evidence currently of record attributes the 
veteran's bilateral hearing loss and tinnitus to either his 
advanced age or to noise exposure in service, but on the 
premise that he sustained the noise exposure while engaged in 
combat or at the time of his left knee and leg injury.


CONCLUSION OF LAW

The veteran's current bilateral hearing loss and tinnitus 
were not incurred in or aggravated during his service in the 
military.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability 
resulting from a disease contracted or an injury sustained 
while on active duty in the military, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303(a).  
Organic diseases of the nervous system-including 
sensorineural hearing loss-will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The medical evidence of record confirms the veteran has a 
bilateral sensorineural hearing loss and that he also has 
tinnitus-which he describes as a constant "buzzing 
locusts" sound in his ears.  Indeed, a bilateral 
sensorineural hearing loss initially was diagnosed several 
years ago, in December 1988, during an audiometric 
examination at Lake County Hearing and Speech Clinic.  And 
because of the level of his hearing impairment, he received 
hearing aids.

A bilateral hearing loss again was diagnosed after another 
audiometric evaluation at Lake County Hearing and Speech 
Clinic in February 1991, and the report of that evaluation 
indicates the veteran had a history of noise exposure in 
service.  More recent medical records show additional 
diagnoses in June 1999 after an audiometric evaluation at the 
offices of Bridges, Hardy & Milstead, M.D., P.A., and after 
VA audiometric and otolaryngological examinations in 
September 1999.  And, furthermore, the results of those 
various hearing tests also confirm the veteran's bilateral 
sensorineural hearing loss is of sufficient severity to meet 
the threshold criteria of 38 C.F.R. § 3.385 to be considered 
a hearing "disability" for VA compensation purposes.  So 
these points are not disputed, and the dispositive issues in 
this appeal are whether he, in fact, experienced prolonged 
noise exposure during service in the manner alleged, and 
whether that caused his current bilateral sensorineural 
hearing loss and tinnitus disabilities.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also discussed in Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The veteran's service medical records (SMRs) do not show that 
he had any complaints whatsoever concerning his hearing 
acuity or of ringing in his ears at any time during service, 
and there was no clinical diagnosis while he was on active 
duty in the military indicating that he had hearing 
impairment or tinnitus.  Also, a sensorineural hearing loss 
was not diagnosed within the one-year presumptive period 
after his discharge from the military-or prior to December 
1988, a little more than 44 years after his service in the 
military had ended.  He also filed several claims for VA 
compensation benefits during the interim years between his 
discharge from the military and the initial diagnoses of a 
hearing loss and tinnitus, and he underwent several medical 
examinations in connection with those claims.  But he never 
once mentioned a problem with his hearing or with tinnitus.  
However, that notwithstanding, the absence of clinical 
evidence of hearing loss or tinnitus during service, or for 
many years after service, is not fatal to the claim if there 
is a medically sound basis for attributing the veteran's 
current bilateral sensorineural hearing loss and tinnitus to 
his service in the military.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Here, though, there is not, so his 
claim must be denied.

In the June 2000 Notice of Disagreement (NOD), which the 
representative submitted on the veteran's behalf, he alleged 
that the veteran's current hearing loss and tinnitus "are 
directly related to the traumatic injury to his leg [during 
service, for] which he received the Purple Heart [Medal]."  
The representative further alleged that the veteran "bled 
out of both ears at the time of [that] explosion."  In a 
more recent statement submitted in February 2001, however, 
the veteran's representative contended the veteran currently 
suffers from bilateral hearing loss and tinnitus 
"as a result of noise trauma during his service in North 
Africa...[where] he was subjected to constant bombing from the 
Germans and from anti-aircraft guns."  The representative 
also alleged the veteran "had nose and ear bleed at times 
and was unable to hear with marked ringing of both ears."  
Consequently, since the acoustic trauma allegedly occurred 
while engaged in combat against enemy forces, the 
representative requested special consideration under the 
provisions of 38 U.S.C.A. § 1154(b) and the implementing 
regulation, 38 C.F.R. § 3.304(d).  This law and regulation 
significantly lessen the veteran's burden of proof for 
establishing that he sustained the injury in question to his 
ears-provided there is satisfactory lay or other evidence 
indicating the trauma occurred in combat.  If so, then a 
rebuttable presumption arises in his favor that he did 
sustain such an injury, and this evidence shall be accepted 
as sufficient proof of service connection if it is 
"consistent with the circumstances, conditions, or 
hardships" of his service, and even though there is no 
official record of such incurrence.  The presumption then 
would have to be rebutted by "clear and convincing 
evidence" to the contrary.  See Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

In the case at hand, the veteran is not shown to be entitled 
to the special consideration provided by 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) because there is 
no satisfactory lay or other evidence indicating that he 
sustained acoustic trauma to his ears while in combat during 
World War II, causing his ears to bleed and ultimately 
resulting in his bilateral sensorineural hearing loss and 
tinnitus.

A number of the veteran's SMRs, including his certificate of 
disability for discharge, show that the injury to his left 
knee and leg (tibia and fibula) occurred in December 1942-
while stationed in North Africa.  But contrary to 
the representative's allegations, the veteran clearly was not 
engaged in combat against enemy forces when he sustained that 
trauma-much less that prolonged or excessive noise exposure 
precipitated it.  Instead, his injuries occurred as a result 
of a motorcycle accident when he deliberately was forced off 
of the road by an Arab with a horse-drawn cart; the veteran 
eventually was medically discharged from the military, in 
February 1944, due to permanent physical disability resulting 
from his injuries, and service connection and SMC-based on 
loss of use of this extremity-since has been established for 
the multiple residuals that he has as a residual of that 
trauma.  However, never once, either while in service or 
prior to December 1988, did he ever even allege that he 
sustained acoustic trauma to his ears in that incident, or at 
any other time during service, from a nearby explosion caused 
by bombing or anti-aircraft guns.  And the fact of the matter 
is there simply is no indication that any such explosion 
causing acoustic trauma to his ears actually occurred, 
so as to precipitate the incident when he injured his left 
knee and leg.  Thus, he is not entitled to the benefit of 
application of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d), which in turn means the Board does not have to 
blindly accept his and his representative's allegations as 
true-particularly since the representatives have alleged two 
different, and conflicting, causes for his current bilateral 
hearing loss and tinnitus.

In pointing out this inconsistency in the allegations made 
thus far, as to the supposed cause of the veteran's current 
hearing loss and tinnitus, the Board does not mean to in any 
way demean or otherwise lessen the significance of his 
military service for his country.  However, inasmuch as his 
representatives, acting on his behalf, have given conflicting 
accounts of what purportedly occurred during service to cause 
later problems with his hearing and tinnitus, this simply 
cannot be ignored and, in fact, is probative evidence against 
the claim.  Inconsistent recollections of what is true and 
what is not true, only serve to impeach the veteran's 
credibility.  "The credibility of a witness can be impeached 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995), citing State v. Asbury, 415 
S.E.2d 891, 895 (W. Va. 1992).

The private physician, S. Dwight Vaught, M.D., who examined 
the veteran in June 1999 at the offices of Bridges, Hardy & 
Milstead, M.D., P.A., indicated that "he did not see any 
other medical cause for the [veteran's handicapping 
sensorineural] hearing loss except noise exposure in 
association with age."  The VA otolaryngologist (i.e., ear, 
nose and throat specialist) who examined the veteran in 
September 1999 indicated that "it is as likely as not" that 
the in-service acoustical trauma is the etiology of his 
bilateral hearing loss and tinnitus.  But upon closer 
inspection of the reports of those opinions, both appear to 
have been based largely, if not entirely, on information 
provided by the veteran, himself, in the course of being 
examined because there is no objective confirmation-that is, 
anything other than his own personal testimony, that he 
actually sustained acoustic trauma to his ears during 
service, as alleged, causing bleeding, hearing impairment, 
and ringing in his ears while in combat.

In the June 1999 medical opinion, the private physician 
reported the veteran "had significant extremity trauma 
during World War II secondary to [an] explosion."  But as 
alluded to earlier, the trauma to the veteran's left lower 
extremity during service, in December 1942, was not caused by 
an "explosion" with resulting shell fragment wounds 
(SFWs)-but rather, was due to the Arab man with the horse-
drawn cart deliberately running the veteran off of the road, 
causing him to crash off of his motorcycle.  Similarly, the 
VA otolaryngologist who examined the veteran in September 
1999 reported that he had been subjected to "constant" 
bombing from the Germans and the noises from the anti-
aircraft guns-initially in April 1942 while stationed in 
England, causing bleeding from his nose and ear, and later in 
November 1942 while stationed in Northern Africa, 
causing progressive hearing loss and "constant" tinnitus 
during the years since.  But for the reasons mentioned 
earlier, there is not any satisfactory lay or other evidence 
of record indicating the veteran actually experienced such 
prolonged noise exposure during service, in any capacity-
including combat.  So the very essence of that opinion was 
based on an inaccurate factual premise and, consequently, 
the probative value of that opinion is significantly 
lessened-at least insofar as the alleged trauma in service.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) ("[w]hile it 
is true that the [Board] is not free to ignore the opinion of 
a treating physician, the [Board] is certainly free to 
discount the credibility of that physician's statement" if, 
as here, it was based on an inaccurate factual premise).

Even an opinion by a medical professional is not always 
conclusive and is not entitled to absolute deference.  
Indeed, the Court has provided guidance for weighing medical 
evidence in these types of situations.  The Court has held, 
for example, that a post-service reference to injuries 
sustained in service, without a review of the service medical 
records to actually verify this, is to be given little to no 
weight.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Similarly, a medical opinion based purely on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  And a medical opinion is 
inadequate when it is unsupported by the evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  In sum, the weight to be 
accorded the evidence in this case must be determined by the 
quality of it and not necessarily by its quantity or source.

Unlike the June 1999 opinion of the private physician, and 
the September 1999 opinion of the VA otolaryngologist, the VA 
audiologist who examined the veteran in September 1999 
reviewed all of the relevant evidence of record before 
rendering an opinion concerning the merits of this case.  And 
she, unlike the others, indicated that:

it is very difficult to determine the 
cause of [the veteran's] hearing loss 
based solely on pure tone data.  Although 
[he] is claiming no other history of 
noise exposure, it is difficult to render 
an opinion without resorting to 
conjecture.  This is based on the length 
of time that has passed from the date of 
the claimed acoustic trauma to now.  
There are other possible contributions to 
hearing loss, not the least of which is 
presbycusis.  It should be noted, 
however, that [the veteran] is claiming 
'constant' bilateral tinnitus since his 
military service; this may be a 
possibility.  Nothing was found in his C 
file alluding to his tinnitus.  
[Therefore,] this examiner cannot in good 
conscience render an opinion one way or 
the other.

In the case of Winsett v. West, 11 Vet. App. 420, 424 (1998), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that a doctor's opinion phrased in terms of "may or may 
not" is an insufficient basis for an award of service 
connection.  So surely then, if an examining audiologist is 
unable to give an opinion, at all, without resorting to pure 
speculation, then it, too, cannot serve as a basis for 
granting service connection, particularly when, as here, the 
VA audiologist in question also cited another possible cause 
for the veteran's hearing loss and tinnitus-that being his 
advanced age.  And even the private physician who submitted 
the statement in June 1999 on the veteran's behalf agreed 
that his age also is a possible cause for his hearing loss.

The Board also, however, is ever mindful of the Court's 
holding in another precedent decision, Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), that "an accurate determination 
of etiology is not a condition precedent to granting 
service connection; nor is 'definite etiology' or 'obvious 
etiology.'"  Furthermore, in still another case, Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), the Court held that 
"[t]he regulations regarding service connection do not 
require that a veteran must establish service connection 
through medical records alone."  But where, as here, the 
determinative issue is medical causation, then the veteran's 
lay testimony must be supported by objective medical 
evidence.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Hasty v. Brown, 13 Vet. App. 230 
(1999).  And of the medical evidence currently in the record 
on appeal, there are two medical opinions supporting the 
claim-the June 1999 opinion of the private physician and the 
September 1999 opinion of the VA otolaryngologist.  The 
private physician's opinion is somewhat more definitive than 
the opinion of the VA otolaryngologist, but even the 
VA otolaryngologist's opinion (of at least "as likely as 
not") would be sufficient to grant service connection if the 
premise of the opinion was based in fact.  But unfortunately, 
it is not; both the private physician's opinion and the 
VA otolaryngologist's opinion are predicated on an 
unsubstantiated predicate-that the veteran sustained 
acoustic trauma during service due to an "explosion," when 
he injured his left knee and leg, or due to prolonged noise 
exposure in combat against enemy forces.  Neither of these 
allegations have been proven.  So as a result, those opinions 
are only as good and credible as the history on which they 
were based-which, here, was information recounted by the 
veteran, himself, and not based on an independent review of 
the record.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  
That leaves only the opinion of the VA audiologist, who could 
not give an opinion without resorting to pure speculation-
which she simply would not (in good conscience), and could 
not, do.  So all told, there actually is no probative  
medical evidence supporting the claim and, therefore, 
no basis to grant service connection, even if all reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. §3.102.

In determining whether the veteran's current bilateral 
hearing loss and tinnitus are related to his service in the 
military, it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, to accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
This responsibility is particularly difficult when medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  But in 
this case, the veteran's advanced age as a possible cause for 
his hearing loss and tinnitus must be accepted as fact; he 
was born in February 1921, meaning that, even at the time of 
the initial diagnosis of hearing loss in December 1988, he 
was 67, and nearly 68, years old.  Conversely, without 
sufficient proof, it must not be accepted as fact that he 
sustained acoustic trauma during service in the incident when 
he injured his left knee and leg, or at any other time during 
service while engaged in combat against enemy forces because 
both of these allegations are not substantiated.

Lastly, the Board recognizes that on November 9, 2000, during 
the pendency of this appeal, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  This law, among other things, eliminates the 
requirement of submitting a
well-grounded claim before receiving further consideration 
from VA, and this law also imposes on VA a proactive 
obligation to provide certain notification and assistance to 
the veteran in completing his application for VA benefits by 
apprising him of the type of evidence necessary to 
substantiate his claim and attempting to obtain the evidence 
once it is identified.  Here though, the Board considered the 
veteran's claim on the full merits, and this, in turn, gave 
him more consideration than was provided by the RO-which 
denied his claim as not well grounded in October 1999.  See, 
e.g., Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  Moreover, 
the Board is aware of no circumstances in this case that 
would put VA on notice of any additional evidence-not 
already of record-that, if obtained, would be relevant to 
the claim on appeal.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  Also, records show the RO properly 
apprised the veteran of the substantive requirements for 
establishing his entitlement to service connection for his 
bilateral hearing loss and tinnitus-when notifying him of 
the October 1999 decision, albeit in the guise of making the 
claim well grounded-and the RO also provided him the 
requirements for establishing entitlement to service 
connection in the August 2000 Statement of the Case (SOC)-
which was not limited to the context of making the claim well 
grounded.  Also, the RO gave him ample opportunity to submit 
medical and other evidence substantiating his allegations.  
So he is not prejudiced by the Board going ahead and issuing 
this decision without first remanding the case to the RO for 
further development pursuant to the VCAA, or to apprise him 
of the new law.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



ORDER

The claim for service connection for a bilateral hearing loss 
with tinnitus is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


 

